Kooper, J.,
concurs insofar as the judgment is modified, but otherwise dissents and votes to further modify the judgment by reducing the award to the defendant to $5,200, with the following memorandum: Although I otherwise concur in the majority’s conclusion, I cannot subscribe to the court’s determination that the $100 increase in monthly payments arising by virtue of an order of the Family Court, Richmond County, dated July 19, 1973, must be allocated equally to child support and alimony for the purposes of calculating the credit due the defendant for sums paid after the plaintiffs remarriage.
In prior litigation, both the plaintiff wife and the defendant husband moved for summary judgment on their respective *399claims, the plaintiff for arrears allegedly due and owing and the defendant for the recovery of sums paid pursuant to the order of the Family Court dated July 19, 1973, after the plaintiff’s 1979 remarriage of which, I note, she duly informed the Family Court. The Supreme Court granted the parties’ motions. On appeal, this court modified the Supreme Court’s order by denying the defendant’s motion in its entirety, noting that summary judgment had been improperly granted since "it must first be determined what each party owes to the other, and whether either party is entitled to a setoff against the other” (Jacobs v Patterson, 112 AD2d 402, 403).
A hearing was held with respect, inter alia, to the extent to which the defendant would be entitled to recoup certain portions of the sums he paid pursuant to the order of the Family Court dated July 19, 1973, after the plaintiff’s remarriage. After the hearing had been completed, the Judicial Hearing Officer determined, inter alia, that all of the $100 increase ordered by the court in 1973 could be recouped, subject to the plaintiff’s setoffs for arrears not barred by the Statute of Limitations. This order was made even though there was no proof adduced by the defendant that the additional $100 sum awarded under the 1973 order was attributable to the plaintiff’s alimony and not to child support. It is notable, moreover, that none of the papers pertaining to the granting of the 1973 order are contained in the record. Furthermore, the order itself does not indicate how the $100 award was to be allocated between child support and alimony. On appeal — and despite the foregoing — the majority has modified the order appealed from by determining, without any evidentiary basis in the record, that the $100 increase provided for in the 1973 order of the Family Court was intended to be "allocated equally between child support and alimony”. I dissent from this determination.
In my view, it was the defendant’s burden to establish at the hearing precisely what proportion of $100 monthly increase was attributable to alimony and thus recoverable by him, subject, of course, to any setoffs the plaintiff may have had. The defendant failed to discharge this burden. The defendant adduced no evidence establishing that the $100 increase was properly construed as alimony and thus subject to recoupment. The court’s attempt to effect a rough sense of justice by, in effect, splitting the increase between the parties, erroneously grants the defendant a windfall in respect to an issue on which he held — and failed to meet — the burden of proof. As such, the defendant is entitled, at most, to recoupment before *400setoffs of $100 per month. Since the court purports to rule otherwise, I dissent from the majority’s allocation of the $100 increase and vote to modify the order appealed from in accordance with the foregoing.